Title: Benjamin Harrison to Virginia Delegates, 2 February 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Council Chamber February 2d 1782.
We have received none of your Favors by the last two posts, nor has any Northward Mail come in. I suppose the Badness of the Weather as usual stopped them on the road.
On looking over your letter by Captn Irish I find that you suppose the bill drawn payable to him was for part of the four tenths of the new Congress money as it is called; in this I fancy you are mistaken, as the Gentlemen of the Council assure me it was drawn on the State Treasurer, which I think must have been the Case or it would not have been presented to them. I shall look into the matter and if you are not mistaken, order the money to be paid, tho’ it is out of my line as this board have never yet interfered in any manner with it. I have called on the Loan Officer in whose hands that money is, and been informed by him that he has a pretty considerable Sum by him which I have ordered him to retain till he hears from me; which will be as soon as I can get an Answer from Irish.

We have not one Syllable of news stirring except that the French Legion will move in a few Days for Peytonsburg to be in readiness to join Genl Green if Genl Washington should so order it.
I am &c
Benjamin Harrison
P S. You will please to forward the inclosed Letters to Monsr Mazzei by different Opportunities
